                                          Case 3:15-cv-01188-EDL Document 147 Filed 07/18/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                   Case No.15-cv-01188-EDL
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING PLAINTIFF'S
                                                   v.
                                   9                                                         MOTION FOR PARTIAL NEW TRIAL
                                                                                             OR TO ALTER OR AMEND THE
                                  10     ASSOCIATION OF BEHAVIOR                             JUDGMENT
                                         CONSULTANTS, et al.,
                                  11                                                         Re: Dkt. No. 137
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 9, 2019, the Court granted Defendant’s motion for summary judgment (Dkt. No.

                                  14   133). One June 6, 2019, Plaintiff filed a motion for partial new trial or in the alternative, to alter

                                  15   or amend the judgment set forth in the Court’s May 9, 2019 Order. Plaintiff filed her motion on

                                  16   June 6, 2019 (Dkt. No. 137). Defendants opposed the motion. This motion is suitable for decision

                                  17   without a hearing, as it recycles previous arguments that were extensively briefed and argued. The

                                  18   Court has carefully reviewed the parties’ papers, considered their arguments, and the relevant legal

                                  19   authority, and good cause appearing, the Court DENIES Plaintiff’s motion for reconsideration.

                                  20          I.        Procedural History

                                  21          Plaintiff filed her complaint in this Court on March 12, 2015. On February 5, 2016, the

                                  22   United States of America declined to intervene, and on August 5, 2016, the State of California also

                                  23   declined to intervene. The Court lifted the seal on December 7, 2016 and ordered the complaint to

                                  24   be served on Defendants. On March 3, 2017, Defendants answered the complaint and asserted the

                                  25   following counterclaims against Plaintiff: (1) breach of contract; (2) express indemnity;

                                  26   (3) implied indemnity; (4) contribution; and (5) a request for declaratory relief.

                                  27          On March 23, 2017, Plaintiff moved to strike Defendants’ counterclaim under California’s

                                  28   anti-SLAPP statute. On May 18, 2017, the Court denied Plaintiff’s motion to strike Defendants’
                                          Case 3:15-cv-01188-EDL Document 147 Filed 07/18/19 Page 2 of 5




                                   1   counterclaim. On June 13, 2017 and June 16, 2017, respectively, Plaintiff filed a motion for relief

                                   2   from the order denying Relator’s motion to strike Defendants’ counterclaim and a motion to

                                   3   dismiss Defendants’ counterclaim. The Court denied both motions in an order dated September 1,

                                   4   2017. Plaintiff also moved for Rule 11 sanctions against Defendants on the grounds that their

                                   5   counterclaims were frivolous. The Court denied that motion on September 11, 2017.

                                   6          On May 9, 2019, the Court granted Defendant’s motion for summary judgment (Dkt. No.

                                   7   133). Plaintiff contends that the Court erred in at least four ways in its Order.

                                   8          II.     Legal Authority

                                   9          Local Rule 7-9 governs motions for leave to file motions for reconsideration. Subsections

                                  10   (a) and (b) of the Rule states:

                                  11                  (a) Leave of Court Requirement. Before the entry of a judgment
                                                      adjudicating all of the claims and the rights and liabilities of all the
                                  12                  parties in a case, any party may make a motion before a Judge
Northern District of California




                                                      requesting that the Judge grant the party leave to file a motion for
 United States District Court




                                  13                  reconsideration of any interlocutory order on any ground set forth in
                                                      Civil L.R. 7-9(b). No party may notice a motion for reconsideration
                                  14                  without first obtaining leave of Court to file the motion.
                                  15                  (b) Form and Content of Motion for Leave. A motion for leave to
                                                      file a motion for reconsideration must be made in accordance with the
                                  16                  requirements of Civil L.R. 7-9. The moving party must specifically
                                                      show reasonable diligence in bringing the motion, and one of the
                                  17                  following:
                                  18                          (1) That at the time of the motion for leave, a material
                                                              difference in fact or law exists from that which was presented
                                  19                          to the Court before entry of the interlocutory order for which
                                                              reconsideration is sought. The party also must show that in
                                  20                          the exercise of reasonable diligence the party applying for
                                                              reconsideration did not know such fact or law at the time of
                                  21                          the interlocutory order; or
                                  22                          (2) The emergence of new material facts or a change of law
                                                              occurring after the time of such order; or
                                  23
                                                              (3) A manifest failure by the Court to consider material facts
                                  24                          or dispositive legal arguments which were presented to the
                                                              Court before such interlocutory order.
                                  25
                                       Civil L.R. 7-9(a)-(b). Local Rule 7-9 further provides that motions for reconsideration may not
                                  26
                                       repeat any argument made in support or opposition to the motion for which reconsideration is
                                  27
                                       sought, and that “[a]ny party who violates this restriction shall be subject to appropriate
                                  28
                                                                                         2
                                          Case 3:15-cv-01188-EDL Document 147 Filed 07/18/19 Page 3 of 5




                                   1   sanctions.” Id. at 7-9(c).

                                   2          A district court has the discretion to reconsider its prior orders. See Sch. Dist. No. 1 J,

                                   3   Multnomah Cnty., Or. v. ACandS, Inc., 5 F. 3d 1255, 1263 (9th Cir. 1993). Reconsideration is

                                   4   “an extraordinary remedy, to be used sparingly in the interests of finality and conservation of

                                   5   judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)

                                   6   (quoting 12 James Wm. Moore et al., Moore’s Federal Practice § 59.30[4] (3d ed. 2000)).

                                   7   Generally, motions for reconsideration are disfavored, and are not the place for parties to make

                                   8   new arguments not raised in their original briefs. See Northwest Acceptance Corp. v. Lynnwood

                                   9   Equip., Inc., 841 F.2d 918, 925-26 (9th Cir. 1988). Nor is reconsideration to “be used to ask the

                                  10   Court to rethink what it has already thought.” Cty. of Santa Clara v. Trump, 267 F. Supp. 3d

                                  11   1201, 1209 (N.D. Cal. 2017), appeal dismissed as moot sub nom. City & Cty. of San Francisco v.

                                  12   Trump, No. 17-16886, 2018 WL 1401847 (9th Cir. Jan. 4, 2018) (quoting Garcia v. City of Napa,
Northern District of California
 United States District Court




                                  13   No. C-13-03886-EDL, 2014 WL 342085, at *1 (N.D. Cal. Jan. 28, 2014)). It “is not a ‘substitute

                                  14   for appeal or a means of attacking some perceived error of the court.’” Id. (quoting Washington v.

                                  15   Sandoval, C–10–0250–LHK, 2011 WL 2039687, at *1 (N.D. Cal. May 24, 2011)).

                                  16          Under Federal Rule 59(e), a party may move to alter or amend a judgment no later than

                                  17   twenty-eight days after the entry of judgment. The court may grant a Rule 59(e) motion if the

                                  18   moving party establishes that the motion is “necessary to correct manifest errors of law or fact

                                  19   upon which the judgment is based.” Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058,

                                  20   1063 (9th Cir. 2003) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999))

                                  21   (internal quotations omitted). Under Rule 60(b)(2), a party may move for relief from the judgment

                                  22   on this ground within a year of the entry of the judgment. The same standard applies for

                                  23   establishing this ground for relief, whether the motion is under Rule 59 or 60(b)(2).” Wright &

                                  24   Miller: Federal Prac. & Proc. § 2808 (R 59), Newly Discovered Evidence (1995)(footnotes

                                  25   omitted.); Ursini v. Menninger Foundation, 384 F.Supp. 158 (E.D.Cal.1974).

                                  26          III.    Discussion

                                  27          As an initial matter, Plaintiff’s motion violates Local Rule 7-9(a) because Plaintiff never

                                  28   obtained leave of this Court to file her motion. The Court could deny Plaintiff’s motion on these
                                                                                         3
                                          Case 3:15-cv-01188-EDL Document 147 Filed 07/18/19 Page 4 of 5




                                   1   grounds alone. Notwithstanding, the Court has reviewed and carefully considered the parties’

                                   2   submissions related to Plaintiff’s motion. Plaintiff moves the Court to reconsider its Order

                                   3   granting Defendant’s motion for summary judgment due to “[a] manifest failure by the Court to

                                   4   consider material facts or dispositive legal arguments which were presented to the Court before

                                   5   such interlocutory order.” Civil Local R. 7-9(b)(3); Turner, 338 F.3d at 1063 (9th Cir. 2003).

                                   6   Plaintiff’s motion and reply papers repeat the facts and arguments that Plaintiff made in her

                                   7   opposition to Defendant’s motion for summary judgment. Indeed, Plaintiff acknowledges this

                                   8   violation in her motion. See, e.g., Dkt. No. 137 at 2 (“Relator’s brief in opposition to Defendant’s

                                   9   summary [] motion as to the qui tam claims contains the following arguments addressing the

                                  10   arguments raised in Defendants’ brief. . . .”). In so doing, Plaintiff’s motion also violates Civil

                                  11   L.R. 7-9(c).

                                  12          Plaintiff’s misapprehension of the Court’s May 9, 2019 Order forms the foundation of her
Northern District of California
 United States District Court




                                  13   motion. Specifically, Plaintiff misreads the Court’s Order with respect to the following items: (1)

                                  14   whether the Court reviewed and considered Plaintiff’s Opposition to Defendants’ motion for

                                  15   summary judgment; (2) whether the Court erred in finding that Plaintiff had not met her burden in

                                  16   satisfying the four elements of a False Claim Act claims; (3) whether the Court erred by using the

                                  17   phrase “not all” when describing the evidence Plaintiff submitted with her Opposition; and (4)

                                  18   whether the Court erred by determining that Plaintiff had not set forth specific facts showing that

                                  19   there is a genuine issue for trial on her qui tam claims.

                                  20          Plaintiff’s misunderstanding of or disagreement with the Court’s May 9, 2019 Order is not

                                  21   grounds to reconsider it or to alter or amend the judgment. See Civil L. R. 7-9 (b); Fed. R. Civ. P.

                                  22   59(d); Fed. R. Civ. P. 60(b). The Order is replete with citations to Plaintiff’s opposition and

                                  23   supporting papers (Dkt. No. 133 at 15-22). The Order goes through detailed analysis of the four

                                  24   required elements of False Claim Act claims and the evidence submitted by Plaintiff. The Court

                                  25   did not err when it found that Plaintiff did not meet her burden to satisfy the necessary elements to

                                  26   state a claim under the False Claims Act. The Court also did not err nor alter the summary

                                  27   judgment standard by using the phrase “not all” when referring to its review and consideration of

                                  28   the material submitted by Plaintiff. The Court did not intend to suggest that all of the evidence
                                                                                          4
                                          Case 3:15-cv-01188-EDL Document 147 Filed 07/18/19 Page 5 of 5




                                   1   submitted by Plaintiff must as a matter of law support Defendant’s alleged wrongdoing.

                                   2   Plaintiff’s arguments regarding the use of the phrase “not all” take that phrase out of context and

                                   3   fail to consider the very next sentence of the Order which explains why her evidence is insufficient

                                   4   to raise a triable issue of fact. Placing the phrase “not all” into proper context, the Court did not

                                   5   alter Plaintiff’s burden to survive a motion for summary judgment, and therefore did not commit

                                   6   an error. Finally, the Court did not err in finding that Plaintiff had not set forth specific facts

                                   7   showing that there is a genuine issue for trial on her qui tam claims.

                                   8           Plaintiff’s motion has failed to establish that there was “[a] manifest failure by the Court to

                                   9   consider material facts or dispositive legal arguments which were presented to the Court before

                                  10   such interlocutory order.” Civil Local R. 7-9(b)(3); Turner, 338 F.3d at 1063 (9th Cir. 2003).

                                  11   Therefore, the Court denies her motion.

                                  12           IV.     Conclusion
Northern District of California
 United States District Court




                                  13           For the reasons set forth above, the Court DENIES Plaintiff’s motion.

                                  14           IT IS SO ORDERED.

                                  15   Dated: July 18, 2019

                                  16

                                  17
                                                                                                       ELIZABETH D. LAPORTE
                                  18                                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
